Citation Nr: 1515411	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO. 13-21 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

The issue of entitlement to service connection for erectile dysfunction was granted in a prior June 2014 rating decision by the RO.  This constitutes a complete grant of the benefit sought and the issue is no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the record the Board finds that additional development is necessary prior to adjudication of the Veteran's claim.

The Veteran's claim was previously remanded by the Board in December 2013, in pertinent part to obtain a VA examination and medical opinion.  Subsequently, the Veteran underwent an examination in June 2014.  The examiner ultimately concluded that his sleep apnea was not related to service as there was no documentation in the Veteran's service treatment records.

The Board finds this opinion to be inadequate on the issue of direct service connection.  While the absence of evidence is an important factor, it cannot be the sole basis for an opinion.  An adequate medical examination "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions" and must "provide sufficient detail for the Board to make a fully informed evaluation of whether direct service connection is warranted."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Further, in his July 2013 substantive appeal the Veteran asserted that his sleep apnea is the result of his service-connected psychological disorder.  Appropriately, the Board's prior remand requested an opinion as to whether the sleep apnea was caused or aggravated by the Veteran's psychological disorder.  However, review of the June 2014 examination report is negative for such an opinion.  As such, remand is necessary in order to obtain the requested opinions and to comply with the Board's December 2013 remand.  See Stegall v West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA treatment records for the Veteran dated from March 2013 to the present.  All attempts to obtain these records should be documented.

2. Thereafter, schedule the Veteran for an examination with an appropriate VA clinician that has not yet reviewed the Veteran's claim.  The claims file, including a copy of this remand, should be provided to the examiner.  Any medically indicated tests should be conducted.  After a review of all of the evidence the examiner is asked to opine as to the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed sleep apnea began in service, was caused by service or is otherwise related to military service?

When offering this opinion, the examiner must not rely solely on the absence of sleep apnea in service as the basis for a negative opinion.

(b) If the above opinion is negative, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed sleep apnea was caused or aggravated by a service-connected disability, to include his psychological disorder?
Aggravation is defined as the permanent worsening beyond the natural progression of the disease or illness.

All opinions provided must be accompanied by adequate rationale.

3. The Veteran should be notified that it is his responsibility to report for an examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

4. After completing the above development, readjudicate the issue on appeal, taking into consideration any newly acquired evidence.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




